fs

Case 1:19-cr-00702-GHW Document 2 Filed 10/01/19 Page 1 of 8

a

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

a or

UNITED STATES OF AMERICA

os 66

SEALED INDICTMENT

 

_— V. _
19 Cr. {  )
JAMAL ADAMSON,

a/k/a “J-Rock,” and
HASAHN MURRAY,
a/k/a “Sauce,” :

won. | TOCRIM 702

- - eee ee ee ee He eH HX

COUNT ONE
(Murder in Aid of Racketeering)

The Grand Jury charges:

The Cash Money Boys Enterprise

 

1. At all times relevant to this Indictment, JAMAL
ADAMSON, a/k/a “J-Rock,” and HASAHN MURRAY, a/k/a “Sauce,” the
defendants, and others known and unknown, were members and
associates of a street gang known as the Cash Money Boys, or
“CMB,” a criminal organization whose members and associates
engaged in, among other activities, narcotics trafficking,
attempted murder, and murder. CMB operated principally in and
around Manhattan, New York.

2. CMB, including its leadership, its membership, and its
associates, constituted an “enterprise,” as defined by Title 18,
United States Code, Section 1959(b) (2), that is, a group of

individuals associated in fact.which was engaged in, and the
co Case 1:19-cr-00702-GHW Document 2 Filed 10/01/19 Page 2 of 8

activities of which affected, interstate and foreign commerce.
The Enterprise constituted an ongoing organization whose members
functioned as a continuing unit for a common purpose of
achieving the objectives of the Enterprise.

3. From at least in or about 2006 up to and including in
or about 2010, members and associates of CMB were engaged in a
violent rivalry with a rival street gang operating in and around
the Jefferson Housing Projects in Manhattan (the “Jefferson
Houses Crew”).

4, Members and associates of CMB sold cocaine base,
commonly known as “crack cocaine,” and marijuana, primarily in
and around the intersection of 122nd Street and Lexington Avenue
in Manhattan, New York. CMB controlled drug sales within this
area by prohibiting and preventing non-members, outsiders, and
rival drug dealers from distributing controlled substances in
the area controlled by CMB.

5. Certain members and associates of CMB committed and
agreed, attempted, and threatened to commit acts of violence to
protect and expand their drug trafficking operation and to
protect fellow members and associates of CMB. These acts of
violence included assaults, attempted murder, and murder
intended either to protect CMB’s drug territory, retaliate

against members of rival gangs who had encroached on the
7° Case 1:19-cr-00702-GHW Document 2 Filed 10/01/19 Page 3 of 8

territory controlled by CMB, or to otherwise promote the
standing and reputation of CMB amongst rival gangs.
Purposes of CMB
6. The purposes of CMB included the following:

a. Preserving and protecting the power, territory,
and profits of CMB through murder, attempted murder, and other
acts of violence, and threats of violence.

b. Promoting and enhancing CMB and the activities of
its members and associates.

Cc. Keeping victims and potential victims in fear of
CMB and its members and associates through acts and threats of
violence.

d. Providing assistance to members and associates,
who committed crimes for and on behalf of CMB.

e. Enriching the members and associates of CMB
through, among other things, the distribution and sale of
controlled substances, including crack cocaine and marijuana.

E. Protecting CMB and its members and associates
from detection and prosecution by law enforcement authorities
through acts of intimidation and violence against potential

witnesses to crimes committed by members of CMB.

 
Case 1:19-cr-00702-GHW Document 2 Filed 10/01/19 Page 4 of 8

Means and Methods of CMB

 

7. Among the means and methods employed by the members
and associates in conducting and participating in the conduct of
the affairs of CMB were the following:

a. Members and associates of CMB committed,
conspired, attempted, and threatened to commit acts of violence,
including murder, to protect and expand CMB’s criminal
operations, and in connection with the rivalries with members of
other street gangs, including the Jefferson Houses Crew.

b. Members and associates of CMB used threats of
violence and physical violence against other members and
associates to enforce and maintain discipline within the
Enterprise.

Cc. Members and associates of CMB committed,
conspired, attempted, and threatened to commit acts of violence,
including murder and attempted murder, against rival gang
members and other individuals adverse to CMB.

d. Members and associates of CMB obtained,
possessed, and used firearms, which were shared by and
accessible to members and associates of CMB.

e. Members and associates of CMB distributed
controlled substances, including crack cocaine and marijuana.

f. Members and associates of CMB committed acts of

intimidation and made threats as a means of deterring and
4
Oe Case 1:19-cr-00702-GHW Document 2 Filed 10/01/19 Page 5 of 8

punishing any potential witnesses to its crimes and in
connection with protecting CMB and its members and associates
from detection and prosecution by law enforcement authorities.

The Murder of David Moore

 

8. At all times relevant to this Indictment, the above-
described CMB Enterprise, through its members and associates,
engaged in racketeering activity as defined in Title 18, United
States Code, Sections 1959(b) (1) and 1961(1), namely, acts
involving murder in violation of the laws of New York State, and
offenses involving drug trafficking in violation of 21 U.S.C.
§§ 812, 841, and 846.

9, On or about June 20, 2010 in the Southern District of
New York, JAMAL ADAMSON, a/k/a “J-Rock,” and HASAHN MURRAY,
a/k/a “Sauce,” the defendants, and others known and unknown, as
consideration for the receipt of, and as consideration for a
promise and agreement to pay a thing of pecuniary value from
CMB, and for the purpose of gaining entrance to and maintaining
and increasing position in CMB, an enterprise engaged in
racketeering activity, as described above, intentionally and
knowingly murdered, and aided and abetted the murder of David
Moore, an associate of the Jefferson Houses Crew, that is, with
the intent to cause the death of Moore, did cause the death of
Moore, and under circumstances evincing a depraved indifference

to human life, did recklessly engage in conduct which created a
5

 
Case 1:19-cr-00702-GHW Document 2 Filed 10/01/19 Page 6 of 8

grave risk of death to another person and thereby caused the
death of Moore, in the vicinity of 122nd Street and Lexington
Avenue in Manhattan, New York, in violation of New York Penal
Law, Sections 125.25 and 20.00.

(Title 18, United States Code,
Sections 1959(a)(1) and 2.)

COUNT TWO
(Murder Through the Use of a Firearm)

The Grand Jury further charges:

10. On or about June 20, 2010, in the Southern District of
New York, JAMAL ADAMSON, a/k/a “J-Rock,” and HASAHN MURRAY,
a/k/a “Sauce,” the defendants, willfully and knowingly, during
and in relation to (1) a crime of violence for which they may be
prosecuted in a court of the United States, namely, the murder
in aid of racketeering charged in Count One of this Indictment,
and (2) a drug trafficking crime for which they may be
prosecuted in a court of the United States, namely, a conspiracy
to distribute controlled substances, in violation of 21 U.S.C.
§ 846, did use and carry a firearm, and, in furtherance of such
crime, did possess a firearm, and in the course of that crime
did cause the death of a person through the use of a firearm,
which killing is murder as defined in Title 18, United States
Code, Section 1111(a), and did aid and abet the same, to wit,
ADAMSON and MURRAY caused the death of David Moore by shooting

Moore, and aiding and abetting the same, in the vicinity of
6
« *

Case 1:19-cr-00702-GHW Document 2 Filed 10/01/19 Page 7 of 8

122nd Street and Lexington Avenue in Manhattan, New York.

(Title 18, United States Code, Sections 924(4j) and 2.)

LBA Pp 4). be~~

reperson GEOFFREY S. BERMAN wA
United States Attorney
(of. hia

-> * Case 1:19-cr-00702-GHW Document 2 Filed 10/01/19 Page 8 of 8

Form No. USA-33s-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
— Vv. _—
JAMAL ADAMSON, a/k/a “J-Rock,”

HASAHN MURRAY, a/k/a “Sauce,”

Defendants.

 

SELED INDICTMENT
19 Cr. ( )

(18 U.S.C. §§ 924(5), 1959, and 2.)

GHOFFREY S. BERMAN
United States Attorney.

 

Foreperson>~

 

Tiled tidituenrnt under Sea |
Ace est Warrant issued

SSKHT tox

 
